Citation Nr: 1524555	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-06 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for a seizure disorder.

2. Entitlement to service connection for a seizure disorder.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

4. Entitlement to service connection for right ear hearing loss.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for Hepatitis C.

8. Entitlement to service connection for a lower extremity condition.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania

The Veteran's separate claims of entitlement to service connection for PTSD and for depression and anxiety have been re-characterized as a claim of service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).

The Veteran testified before the undersigned at a February 2015 video-conference hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). The undersigned kept the record open for 60 days after the hearing to allow the Veteran to submit additional evidence. A transcript of the hearing is included in the electronic case file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.

The issues of service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety and for Hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The January 1972 rating decision denied the claim of entitlement to service connection for a seizure disorder; the Veteran did not file a notice of disagreement (NOD) to appeal the decision.

2. Evidence received since the January 1972 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a seizure disorder.

3. The Veteran does not have a diagnosis of a seizure disorder.

4. The Veteran does not have right ear hearing loss as defined by VA.

5. The Veteran does not have tinnitus or any ringing in the ears that relates to service.

6. The Veteran does not have hypertension that manifested in service or within one year of separation or that otherwise relates to service.

7. The Veteran does not have a lower extremity condition that relates to service.


CONCLUSIONS OF LAW

1. The January 1972 rating decision denying service connection for a seizure disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been received to reopen the service connection claim for a seizure disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for service connection for a seizure disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4. The criteria for service connection for right ear hearing loss are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

5. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

6. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2014).

7. The criteria for service connection for a lower extremity condition have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Because the Veteran's service connection claim for a seizure disorder has been reopened, any error related to the VCAA with respect to the reopening of this claim is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

A letter dated October 2011 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs and VA medical records (VAMRs). The Veteran has not identified any PMRs that need to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

With regards to the claims for service connection for a seizure disorder, right ear hearing loss, and tinnitus, the December 2011 VA examiners reviewed the claims file, performed physical examinations, and described the Veteran's seizure disorder, right ear hearing loss, and tinnitus in sufficient detail to enable the Board to make a fully informed decision. The December 2011 VA examination reports are adequate to decide the Veteran's claims.

The standards of McLendon are not met for the claims for service connection for hypertension and a lower extremity condition. The Veteran has hypertension and has complained of foot pain. See VAMRs. However, the evidence of record does not show that these conditions are related to service. Specifically, the Veteran does not allege, and his service records do not suggest, that these conditions were incurred in service. Similarly, no credible medical evidence establishes that the Veteran's hypertension and lower extremity condition manifested in service or within a year of separation, and the lay evidence does not show continuity of symptomatology since service. Thus, the second McLendon element is not satisfied and, therefore, VA examinations are not required to decide these claims. See McLendon, 20 Vet. App. 79, 83 (2006).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Reopening Service Connection for a Seizure Disorder

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim. The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2014). To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements. Id. The Court emphasized that this standard is a "low threshold" for reopening. By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In April 2012, the RO denied the Veteran's claim of service connection for a seizure disorder on the merits. See April 2012 Rating Decision. Essentially, in affording the Veteran a new VA examination after he submitted his petition to reopen his claim, the RO performed a de facto reopening of the claim. See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA's duty to perform full duty to assist is not triggered unless a claim is reopened). The Board finds that reopening is warranted. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In January 1972, the RO denied the Veteran's claim of service connection for a seizure disorder. The Veteran did not initiate appellate review by submitting an NOD. See 38 C.F.R. § 20.200, 20.201, 20.302 (2014) (setting forth requirements and a timeframe for submitting an NOD and initiating an appeal). The January 1972 decision became final within a year. See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

The RO denied the Veteran's initial service connection claim for a seizure disorder because there was no evidence he had a seizure disorder. January 1972 Rating Decision.

New evidence has been received since the January 1972 rating decision that is material to the Veteran's service claim. Specifically, in a statement dated September 2012, the Veteran's wife reported that the Veteran experienced seizures when he returned from Vietnam. See September 2012 Wife's Statement. This new evidence, if true, raises a reasonable possibility of substantiating the claim, as it suggests the presence of a seizure disorder.

Therefore, new and material evidence has been submitted to reopen the claim of a seizure disorder. See 38 C.F.R. § 3.156(a).

Merits of the Service Connection Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).


Service Connection for a Seizure Disorder

The Veteran contends he has a seizure disorder that relates to his active duty service. However, the probative evidence of record does not suggest that he has a diagnosis of a seizure disorder, therefore the claim must be denied.

The Veteran's STRs show he experienced seizures in service. See April and May 1970 STRs; May 1970 Line of Duty. His July 1971 separation examination noted he was on a permanent profile for a convulsive disorder, and that he was subject to seizures that were totally incapacitating.

The Veteran's original claim for service connection for a seizure disorder was denied due to the fact that the Veteran did not have a seizure disorder at the time. But the Veteran's wife submitted a statement noting that he had seizures upon his return from Vietnam. See September 2012 Wife's Statement. During his hearing, the Veteran reported that he had not had any seizures since 1969. See February 2015 Hearing Transcript.

In December 2011, a VA examiner noted that the Veteran had a history of seizures during service, but that he has been seizure-free since then. See December 2011 VA Examination Report. The examiner did not diagnose a current seizure disorder. Id.

The December 2011 VA examination report constitutes highly probative evidence that weighs against service connection for a seizure disorder. The examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly stated that the Veteran does not have a current seizure disorder.

The Board has considered the Veteran's statements regarding his seizures, including his testimony that he has not had a seizure since service. See February 2015 Hearing Transcript. The Veteran, as a lay person, is competent to describe physical symptoms and to report that he has received a medical diagnosis. However, he is not competent to diagnose his symptoms or attribute them to military service. Whether the Veteran has a current seizure disorder and whether that disorder relates to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). Instead, the determination must be made by a medical professional with appropriate expertise. Id. Thus, in so far as the Veteran's statements indicate that he has a current seizure disorder that relates to service, they are outweighed by the VA examiner's finding that the Veteran does not have a seizure disorder and has not had a seizure since service. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

In summary, absent a diagnosis the Veteran's reported seizure disorder does not qualify for service connection.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for a seizure disorder, is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

Service Connection for Right Ear Hearing Loss and Tinnitus

The Veteran contends he has right ear hearing loss and tinnitus due to exposure to incoming mortar fire while serving in Vietnam and from weapons qualification. However, the probative evidence of record does not suggest that he has current right ear hearing loss for VA purposes, nor does it suggest his tinnitus has continued since his separation from service or that it otherwise relates to service. The claims are denied.

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The Court has held that the threshold for normal hearing is from 0 to 20 dB, and that higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection. Id. at 159.

The Veteran's STRs do not indicate any ear problems or tinnitus following his active duty military service. His July 1971 separation examination does not indicate complaints of hearing loss or ringing in his ears during service. His July 1971 Report of Medical History also does not indicate any hearing problems, to include tinnitus. The Veteran first reported having right ear hearing loss and tinnitus in 2010. See August 2011 Claim. However, during his Board hearing, he testified that he noticed ringing in his ears around when he first came home from Vietnam. See February 2015 Hearing Transcript.

In December 2011, the Veteran had a VA audio examination that showed puretone thresholds of 15 decibels (dB) at 500 Hertz (Hz), 25 dB at 1000 Hz, 25 dB at 2000 Hz, 25 dB at 3000 Hz, and 25 dB at 4000 Hz. December 2011 VA Examination Report. His right ear hearing loss does not qualify as a disability eligible for service connection. See 38 C.F.R. § 3.385.

The VA examiner noted that the Veteran complained of tinnitus, but it was less likely as not it was due to military noise exposure, and more likely due to left ear hearing loss. See December 2011 VA Examination Report.

The December 2011 VA examination report constitutes highly probative evidence that weighs against entitlement to service connection for tinnitus. The examination was conducted by a medical professional who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and provided a clear rationale for her opinion.

Moreover, the Veteran did not report having ringing in his ears until he filed his claim in August 2011 - almost 30 years after his service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service). Thus, the Veteran's tinnitus did not manifest in or within a year of active service and does not relate to his military noise exposure.

Although the Veteran is competent to report symptoms such ringing in the ears, he is not competent to determine whether his current tinnitus relates to his service. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that the claimant was competent to testify as to factual matters such as experiencing pain in his right hip). Whether the Veteran's tinnitus was caused or aggravated by his active duty service is a medically complex determination that cannot be made based on lay observation alone. Jandreau, 492 F. 3d at 1376-77, & n4; Barr, 21 Vet. App. at 309. Instead, such a determination must be made by a medical professional with appropriate expertise. Id. Because the Veteran lacks medical training and experience, his assertion that his tinnitus relates to his service is not competent evidence. Thus, the Veteran's statements that his current tinnitus was incurred in service are outweighed by the December 2011 VA examiner's opinion, which was rendered by a medical professional. See Layno, 6 Vet. App. at 470-71.

The preponderance of the evidence is against the Veteran's claims. The benefit-of-the-doubt rule does not apply and service connection for right ear hearing loss and tinnitus is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Service Connection for Hypertension

Although the Veteran has a diagnosis of hypertension, the preponderance of the probative evidence does not suggest his hypertension has continued since his separation from service or that it otherwise relates to service. See VAMRs. The claim is denied.

The evidentiary requirements for establishing service connection are more relaxed for the chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012). Section 3.303(b) provides that when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. See Walker, 708 F.3d at 1338 ; C.F.R. § 3.303(b). Showing a continuity of symptoms after service "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id.

Because the Veteran is claiming entitlement to service connection for hypertension, which is considered a chronic disease under section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply. Service connection for hypertension may be established with evidence of a chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339. This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 service connection for hypertension may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a) & (e). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

The Veteran's STRs contain blood pressure readings of 122/80, 110/65, and 112/68. See May and July 1970 STRs. During a February 1970 Report of Medical Examination, he had blood pressure readings of 125/90, 120/70, and 120/70; his blood pressure was 126/82 during his July 1971 Report of Medical Examination at separation.

On his August 2011 Claim, the Veteran reported first experiencing high blood pressure in 2011. During his hearing, he did not note experiencing high blood pressure in service, or being told he had high blood pressure until 2011. February 2015 Hearing Transcript.

The evidence establishes that the Veteran was first diagnosed with hypertension in 2011. The probative evidence of record does not show that the Veteran's hypertension is related to service, nor has he claimed it is. See August 2011 Claim; February 2015 Hearing Transcript. Specifically, the evidence does not suggest that the Veteran's hypertension manifested in service or within a year of separation or is otherwise related to an in-service incident or disease.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for hypertension is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Service Connection for a Lower Extremity Condition

The Veteran contends that he has a lower extremity condition claimed as leg and foot burn. His VAMRs show heel arthralgia and heel spur, but the probative evidence does not suggest these conditions relate to his service. See VAMRs. The claim is denied.

The Veteran's STRs do not include complaints of lower extremity problems. Reports of Medical History and Reports of Medical Examination in February 1970 and at separation in July 1971 deny problems with the lower extremities.

On his August 2011 Claim, the Veteran reported "leg pain/feet burn" began in 2010. His VAMRs indicate the presence of heel arthralgia, a heel spur, and lower extremity pain consistent with moderate Superficial Femoral Artery (SFA)/peripheral vascular disease. See VAMRs. During his hearing, he did correlate his claimed lower extremity condition with his military service. February 2015 Hearing Transcript.

The evidence establishes that the Veteran has been treated for heel problems since approximately March 2010, when he was treated for a heel spur. See VAMRs. The probative evidence of record does not show that the Veteran's lower extremity condition, to include heel arthralgia, a heel spur, and other lower extremity pain is related to service, nor has he claimed it is. See August 2011 Claim; February 2015 Hearing Transcript. Specifically, the evidence does not suggest that the Veteran's claimed lower extremity condition manifested in service or is otherwise related to an in-service incident or disease.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for a lower extremity condition is denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence not having been received, the motion to reopen a claim of entitlement to service connection for a seizure disorder is denied.

Service connection for a seizure disorder is denied.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.

Service connection for a lower extremity condition is denied.


REMAND

New VA examinations are required to determine whether the Veteran's acquired psychiatric disorder and Hepatitis C relate to service.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private treatment records (PMRs) that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain outstanding VA medical records (VAMRs) from January 2012 onwards and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, schedule a new mental health examination with an opinion as to whether the Veteran's acquired psychiatric disorder, to include PTSD, depression, and anxiety, relates to military service. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must determine whether the Veteran's PTSD, depression, and anxiety AND/OR OTHER MENTAL HEALTH DISORDERS were caused or aggravated by his military service. The examiner must opine as to the relationship, if any, between each diagnosed mental health disorder and the Veteran's military service, to especially include his report of fear due to exposure to incoming mortar fire while serving in Vietnam.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

Form DD 214, documenting that the Veteran served in Vietnam from March 1969 to March 1970.

February 1970 Report of Medical History, noting the Veteran had been under psychiatric care and evaluation for nervous trouble.

February 1970 Report of Medical History, noting passive aggressive personality.

July 1971 Report of Medical Examination and Report of Medical History at separation, indicating no psychiatric problems.

August 2011 Claim, noting PTSD, anxiety, and depression began in 1971.

December 2011 VA PTSD Examination Report.

March 2012 VA PTSD Examination Addendum.

August 2012 Notice of Disagreement, noting the Veteran saw soldiers and civilians get killed in Vietnam, and he has flashbacks as a result.

September 2012 Wife's Statement, stating the Veteran avoids crowds; is depressed and irritable, and he wasn't like that prior to his Vietnam service; he is forgetful; and has nightmares.

March 2013 Veteran's Statement, reporting that while serving in Vietnam, his convoy came under attack and he was exposed to mortar fire and feared for his life.

March 2013 Substantive Appeal, noting the Veteran contends he was suffering from depression and anxiety from Vietnam even prior to his daughters' deaths in 1977.

February 2015 Hearing Transcript, testifying that the VA examiner focused on his family tragedies and did not acknowledge his Vietnam service.

4. Then schedule a new VA examination with an opinion as to whether the Veteran's Hepatitis C relates to his military service. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must determine whether the Veteran's Hepatitis C was caused or aggravated by his military service. The examiner must opine as to the relationship, if any, between the Hepatitis C and the Veteran's military service, to include his in-service treatment for Hepatitis and his contention that consuming the water in Vietnam led to Hepatitis C.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

STRs, noting treatment for infectious Hepatitis.

July 1971 Report of Medical Examination at Separation, declining to note Hepatitis.

July 1971 Report of Medical History at Separation, noting the presence of jaundice and a history of Hepatitis.

August 2011 Claim, indicating Hepatitis C began in 2004.

VA Medical Records (VAMRs), noting treatment for Hepatitis C.

March 2012 VA Examination Report, noting diagnoses of Hepatitis A, B, and C.

March 2013 Substantive Appeal, noting he was diagnosed with Hepatitis C in 2008, and he serving in Vietnam and consuming water there could have caused Hepatitis C.

February 2015 Hearing Transcript, alleging that the in-service Hepatitis A was actually Hepatitis C or led to Hepatitis C.

5. Then, review the examination reports to ensure that they adequately respond to the above directives, including providing adequate explanations in support of the requested opinions. If any report is deficient in this regard, return the case file to the VA examiner for further review and discussion.

6. After the above development and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, and for Hepatitis C. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


